Citation Nr: 1823142	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a post-operative right inguinal hernia.

2.  Entitlement to a compensable rating for a right hydrocele disability.

3.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1976 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April and May 2012 rating decisions of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2016, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In July 2016, the Board remanded the matter to the AOJ for further evidentiary development, which included providing VA examinations.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
A review of the record reflects that the AOJ has substantially complied with all of the Board's remand directives. 

The Board notes that the Veteran left shoulder disability while on remand was granted in a January 13, 2017 rating decision. Thus, the benefit has been granted in full, and there is no longer on appeal.


	
FINDINGS OF FACT

1.  A hydrocele is manifested by complaints of pain, but not by atrophy of both testicles.

2.  The Veteran's post-operative inguinal hernia repair is manifested by no active hernia and does not require the need of a supportive belt or involve weakening of the abdominal wall.

3.  The Veteran's bilateral hearing loss does not meet the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; and has not resulted in speech recognition scores using the Maryland CNC Test of less than 94 percent


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right hydrocele have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103 (West 2014); 38 C.F.R. §§ 3.159, 4.115(b), Diagnostic Codes 7599-7523 (2017).

2.  The criteria for a compensable evaluation for status post-inguinal hernia repair have not been met or approximated.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107, 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159 (2017).  VA provided adequate notice in a letter sent to the Veteran in August 2010.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations in March 2010, August 2010, December 2011, and November 2016.  The resulting reports describe the Veteran's appealed disabilities, reflect consideration of the relevant history, and provide an adequate rationale for any conclusions reached.  The Board finds the examination reports collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Right Hydrocele

The Veteran's disability is currently is rated 0 percent under Diagnostic Codes 7599-7523.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017). 

Diagnostic Code 7523 provides a 0 percent rating for atrophy of one testicle.  A 20 percent rating is warranted for atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523 (2017).

Merits

The Veteran claims that his left hydrocele is far worse than this current 0 percent rating.  Specifically, the Veteran claims constant pain and tenderness, with some specific functional loss due to the disability, to include less movement during certain activities.  The Board finds that a review of the competent medical evidence of record shows that the Veteran's disability has not caused atrophy in both of his testicles.  Therefore, the preponderance of evidence is against the Veteran's claim for an increased rating and the claim must be denied. 

At a March 2010 VA examination, the examiner noted that the Veteran had a right hydrocele with intermittent pain during intercourse.  At a November 2016 VA examination, the examiner diagnosed left sided hydrocele, with symptoms of pain and tenderness.  The examiner noted a hydrocele of the left testicle.  The examiner did not document any current hydrocele of the right testicle, but did note an ephemeral cyst on both testicles.  The examiner noted that the Veteran had no functional impact due to his hydrocele.  

The Board notes that a review of the medical record and lay statements shows no additional symptoms.  Specifically, there is no evidence of atrophy in both testicles.  Moreover, the Board notes that the Veteran has not contradicted the findings of the March 2010 or November 2016 examination when it came to atrophy of his testicles.  Both VA examiners upon examination noted that the Veteran had only a hydrocele affecting only one testicle.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that the Veteran's service-connected disability does not warrant an initial compensable rating.  Neither the lay nor the medical evidence of record more supports a finding of complete atrophy of both testicles as required for a compensable rating under Diagnostic Code 7523.  The medical evidence, to include VA examination, shows the Veteran has no complaints or findings for testicular atrophy of both testicles.  The Board notes that the application of Diagnostic Code 7523 is a mechanical one based on the objective standards outlined in the diagnostic code.  Other genitourinary symptomatology associated with the Veteran's hydrocele to include pain, swelling, and tenderness, do not fulfill the objective requirement of the Diagnostic Code for a higher rating.

The Board has considered the application of other diagnostic codes.  However, the Veteran does not have had his testes removed, voiding dysfunction, urinary tract infections, benign or malignant neoplasms of the genito-urinary system. See 38 C.F.R. § 4.115(b), Diagnostic Codes 7518, 7524, 7525, 7527, 7528, 7529 (2017). 

Post-operative Inguinal Hernia

The Veteran is post-operate inguinal hernia is current rated as noncompensable for a higher 10 percent evaluation, there must be postoperative recurrent, readily reducible and well supported by truss or belt. 

A 30 percent rating requires small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible 

A 60 percent rating requires a large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable

Merits

The Veteran contends that he is entitled to a compensable rating for his service-connected hernia.  The Veteran is currently rated as noncompensable.  This rating requires a small, reducible, or without true hernia protrusion.  38 C.F.R. § 4.114, Diagnostic Code 7338.


A review of the record reveals that the Veteran has had a surgical repair for his inguinal hernia, with a surgery performed in November 1991.

The Veteran underwent a VA examination in December 2011 and November 2016.  The Veteran complained of varicoles.  Upon physical examination in 2011, the examiner found no herniation. The Veteran was again provided a VA examination in May 2016.  The Veteran complained of varicoles.  Upon physical examination, the examiner found no herniation.

In sum, a present or current inguinal hernia was not found during any of the Veteran's pertinent VA examinations or in treatment records, nor was there a weakening of the abdominal wall or any indication for a supporting belt.  While the Veteran complains of pain related to his surgery, it appears that his wounds have healed sufficiently and the repair is still intact, as indicated by his VA treatment records.  For these reasons, the Board finds that the criteria for a compensable schedular rating under Diagnostic Code 7339 have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7339.

The Board has considered other potentially applicable diagnostic codes, such as DC 7338 governing inguinal hernias, however, the criteria are virtually the same as those under DC 7339, and a compensable rating is not available without an active hernia readily reducible and well supported by a truss or belt.  38 C.F.R. § 4.114, DC 7338.  As none of these factors are present, a higher rating is not warranted under this provision.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for status post-inguinal hernia repair.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




 
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

In regards to the Veteran's contention surrounding bilateral hearing loss.  The Board notes that there is no evidence in the claims file that the Veteran symptoms have amounted to a current disability.  Upon examination in August 2010, October 2010 and November 2016, the Board notes that the Veteran hearing loss did not meet the criteria to qualify as a disability for VA purposes as stipulated in 38 C.F.R. § 3.385.  

Therefore, the Board finds the Veteran failed the first prong of the three prongs test for service connection for both his claim for bilateral hearing loss as he does not have a current disability for this disability which can be service connected.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (there can be no valid claim for service connection in the absence of a present disability).  Accordingly, the preponderance of the evidence is against the Veteran's claims, and entitlement to service connection for bilateral hearing loss and sleep apnea is denied.


ORDER


Entitlement to an initial compensable rating for a right hydrocele is denied.

Entitlement to an initial compensable rating for an inguinal hernia is denied.

Entitlement to service connection for bilateral hearing loss is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


